                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MOHAMED SANKOH,                                  *

Plaintiff                                        *

v.                                               *           Civil Action No. 8:17-cv-2276-PX

LOVET AKO,                                       *

Defendant                              *
                                      ***
                          MEMORANDUM OPINION AND ORDER

        On April 6, 2018, a default judgment was entered in favor of Plaintiff Mohamed Sankoh

and against Defendant Lovet Ako in the amount of $29,572.61. ECF No. 10 at 13. Plaintiff

moved for a writ of garnishment to CitiBank, N.A. (“CitiBank”), which the Court issued. ECF

Nos. 34, 36. CitiBank answered, admitting that it had $4,175.59 in seizable property under the

writ. ECF No. 40.

        When a garnishee files a timely answer, “the matters set forth in the answer [are] treated

as established for the purpose of the garnishment proceeding unless the judgment creditor files a

reply contesting the answer within 30 days after service.” Md. Rule 2-645(g); see also Cadle

Co. v. Chipman, No. JFM-07-00108, 2008 WL 509094, at *1 (D. Md. Feb. 21, 2008). Plaintiff

has not filed a reply contesting the answer filed by CitiBank and more than thirty days have

passed since the answer was served.

        Accordingly, it is this 13th day of November, 2018, by the United States District Court for

the District of Maryland, ORDERED that:

            1. The motion for judgment (ECF No. 41) filed by Plaintiff/Judgment Creditor

               Mohamed Sankoh, BE, and the same hereby IS, GRANTED;
         2. Judgment is entered in favor of Plaintiff/Judgment Creditor Mohamed Sankoh in

            the amount of $4,175.59 (four thousand one hundred seventy-five dollars and

            fifty-nine cents), plus any amount coming into the hands of Garnishee CitiBank,

            N.A. after service of the writ but not to exceed the amount owed under the

            Creditor’s judgment against Debtor and enforcement costs. The Garnishee shall

            pay such amount to Judgment Creditor; and

         3. The clerk will transmit copies of this Memorandum Opinion and Order to counsel

            for the parties.


November 13, 2018______________                         ___/S/________________________
Date                                                    Paula Xinis
                                                        United States District Judge




                                            2
